Case: 12-60514      Document: 00512475788         Page: 1    Date Filed: 12/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                   FILED
                                      No. 12-60514                           December 18, 2013
                                                                                Lyle W. Cayce
                                                                                     Clerk
ANITA KRECIC,

                                                 Plaintiff - Appellant
v.

CLARENCE BROWN, Parole Board Member; DANNY D. GUICE, Parole Board
Member; BETTY LOU JONES, Parole Board Member; BOBBIE S. THOMAS,
Parole Board Member; SHANNON J. WARNOCK, Parole Board Chairman;
STEPHANIE SKIPPER, Correctional Secretary, Administrative,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 3:11-CV-193


Before BARKSDALE, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Anita Krecic, Mississippi prisoner # 44712, sued members of the
Mississippi Parole Board (collectively, the “Defendants”) asserting various
claims under 42 U.S.C. § 1983 and seeking to represent a class of similarly
situated prisoners. The parties consented to the magistrate judge presiding




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 12-60514       Document: 00512475788         Page: 2     Date Filed: 12/18/2013



                                       No. 12-60514
over all proceedings conducted in the district court. 1               Krecic appeals the
magistrate judge’s order granting summary judgment in favor of the
Defendants, dismissing the § 1983 complaint, and denying her outstanding
motions. 2 We AFFIRM.
         We review de novo a grant of summary judgment and apply the same
standard as the district court. Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d
752, 754 (5th Cir. 2011). “The [district] court shall grant summary judgment
if the movant shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.
56(a).
         Although Krecic asserts on appeal that she filed suit against the
Defendants in their official and individual capacities, she does not address the
magistrate judge’s conclusion that the Defendants are entitled to immunity
under the Eleventh Amendment. Therefore, she has abandoned any challenge
to the magistrate judge’s decision on this issue. See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993) (“[W]e liberally construe the briefs of pro se appellants”
but still “require that arguments must be briefed to be preserved” (citation and
internal quotation marks omitted)). 3 Because Krecic’s arguments on appeal




        To the extent that Krecic challenges the magistrate judge’s jurisdiction to conduct
         1

the proceedings in the district court, the argument is refuted by the record. The record
contains a signed, written consent form demonstrating that Krecic agreed to proceed to final
judgment before the magistrate judge. See 28 U.S.C. § 636(c)(1).

         Deborah Mosby, another Mississippi prisoner, was a named plaintiff in the
         2

proceedings before the district court. Both Krecic and Mosby appealed, but their appeal was
dismissed for want of prosecution. We subsequently granted Krecic’s motion to reinstate the
appeal as to her appeal only.

         3Similarly, Krecic has abandoned any challenge to the magistrate judge's conclusion
that she sued the Defendants only in their official capacities because she fails to present
arguments or authorities supporting the position that she sued the Defendants individually
or that they would be liable in that capacity. See Yohey, 985 F.2d at 225; see also Douglas W.
                                              2
     Case: 12-60514       Document: 00512475788          Page: 3     Date Filed: 12/18/2013



                                       No. 12-60514
fail to establish that the Defendants are not entitled to immunity, we need not
reach the merits of Krecic’s claims.
       AFFIRMED.




ex rel. Jason D.W. v. Hous. Indep. Sch. Dist., 158 F.3d 205, 210 n.4 (5th Cir. 1998) (“[F]ailure
to provide any legal or factual analysis of an issue on appeal waives that issue.”).

                                               3